LAWSON, Justice
(specially concurring).
*538The State of Alabama asks in this petition that we compel the Honorable T. Werth Thagard, by the issuance of a writ of mandamus, to sustain the State’s challenge of certain prospective jurors summoned to try the case of the State of Alabama against Collie Leroy Wilkins in the Circuit Court of Lowndes County.
The State insists that the extraordinary writ of mandamus should issue because the State could not appeal from a judgment of acquittal. But if we were to interrupt the trial of the Wilkins case to review by mandamus the rulings here under consideration we would establish a precedent which would in the future operate to impede the progress of all criminal trials while we reviewed by mandamus various and sundry rulings of trial courts during the progress of those trials.
The State has cited no case decided by this court or by any other court which sustains its position. We have found no such case.
GOODWYN, J., concurs in the views of LAWSON, J.